DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 and 29 both include the phrase “which includes. . . “but fail to identify a specific component that include the claimed limitation.  As best understood, it is the system as a whole the includes the claimed limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 10-13, 16-22, 24-28 and30-35 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Pinto (US Publication Number 20190329886).
Regarding claim 1, Pinto discloses a  method of launching a fixed-wing aircraft into wing-borne flight, the method comprising: releaseably attaching an aircraft hoisting device to the fixed-wing aircraft, wherein the aircraft hoisting device is attached to the fixed-wing aircraft using (a) a front engager of the aircraft hoisting device movable between a front engaged position and a front disengaged position, and (b) a rear engager of the aircraft hoisting device movable between a rear engaged position and a rear disengaged position (Figure 2 element 68, Paragraph 57); lifting the aircraft hoisting device to a desired altitude; and causing the aircraft hoisting device to release the fixed-wing aircraft into free flight (Paragraph 57).
Regarding claim 4, Pinto discloses the above method wherein attaching the aircraft hoisting device to the fixed- wing aircraft includes causing the front engager to contact a first wing of the fixed-wing aircraft adjacent to a first connection between the first wing and a fuselage of the fixed- wing aircraft (Figure 9, Paragraph 57).  The examiner notes as the word adjacent merely means “next to” any part of the wing can be considered adjacent to the claimed connection.
Regarding claim 8, Pinto discloses the above method wherein attaching the aircraft hoisting device to the fixed- wing aircraft includes causing the rear engager to contact a first wing of the fixed-wing aircraft adjacent to a first connection between the first wing and a fuselage of the fixed- wing aircraft (Figure 9, Paragraph 57). The examiner notes as the word adjacent merely means “next to” any part of the wing can be considered adjacent to the claimed connection.
Regarding claims 10 and 11, Pinto discloses the above method wherein causing the aircraft hoisting device to release the fixed-wing aircraft into free flight includes moving the front engager from the front engaged position to the front disengaged position .and wherein moving the front engager from the front engaged position to the front disengaged position causes a first leading edge of a first wing of the fixed-wing aircraft to be forced away from the aircraft hoisting device (Paragraph 57).
Regarding claims 12 and 13, Pinto discloses the above method wherein causing the aircraft hoisting device to release the fixed-wing aircraft into free flight includes moving the rear engager from the rear engaged position to the rear disengaged position and wherein moving the rear engager from the rear engaged position to the rear disengaged position causes a first trailing edge of a first wing of the fixed-wing aircraft to be forced away from the aircraft hoisting device (Paragraph 57).
Regarding claim 16, Pinto discloses the above method wherein the front engager is movable from the front engaged position to the front disengaged position by rotating, and wherein the rear engager is movable from the rear engaged position to the rear disengaged position by rotating (Figures 7a-b).
Regarding claim 17, Pinto discloses a fixed-wing aircraft launching system (Figure 1 element 20, Figures 10a-c element 300, Figure 11 element 400, Figure 13 element 500) comprising: a lifting device (Figure 1 element 48, Figures 10a-c element 348, Figure 11 element 416, Figure 13 element 548); and an aircraft hoisting device affixed to the lifting device (Figure 1 element 24, Figures 10a-c element 324, Figure 11 element 424, Figure 13 element 524), the aircraft hoisting device including: a saddle base (Figure 1 elements 28, 32, 36a-b, 40, Figures 10a-c elements 328, 332, 336a-b, 340, Figure 13 element 528, 532, 536a-b, 573, 574); a front engager couplable with the fixed-wing aircraft and movable between a front engaged position and a front disengaged position; and a rear engager couplable with the fixed-wing aircraft and movable between a rear engaged position and a rear disengaged position (Figure 1 element 68, Figures 10a-c element 360, Figure 11 element 440, Figure 13 element 568, Figures 7a-b).
Regarding claims 18 and 19, Pinto discloses the above system   wherein when in the front engaged position, the front engager is configured to contact a first wing of the fixed-wing aircraft and wherein when in the rear engaged position, the rear engager is configured to contact the first wing of the fixed-wing aircraft (Figure 1 element 68, Figures 10a-c element 360, Figure 13 element 568).  
Regarding claim 20, Pinto discloses the above system wherein the saddle base includes a first side bracket and a second side bracket (Figure 1 element 36a-b, Figures 10a-c element 336a-b, Figure 13 element 536a-b).
Regarding claims 21 and 22, Pinto discloses the above system wherein the front engager is rotatably coupled to the first side bracket and is rotatably coupled to the second side bracket and wherein the rear engager is rotatably coupled to the first side bracket and is rotatably coupled to the second side bracket (Figure 1 element 68, Figures 10a-c element 360, Figure 13 element 568, Paragraphs 40 and 41). The examiner notes that the claim doesn’t require a direct coupling between any of the claimed elements.  As all parts of the system of Pinto are coupled, the system of Pinto meets this limitation.
Regarding claim 24, Pinto discloses the above system wherein the front engager includes a first leading edge engager and a second leading edge engager (Figure 1 element 68, Figures 10a-c element 360, Figure 13 element 568).
Regarding claims 25 and 26, Pinto discloses the above system wherein the first leading edge engager includes a first triangular base rotatably attached to the saddle base, and wherein the second leading edge engager includes a second triangular base rotatably attached to the saddle base and wherein the first triangular base defines a first contoured leading edge engaging surface shaped to engage a first leading edge of a first wing of the fixed-wing aircraft, and wherein the second triangular base defines a second contoured leading edge engaging surface shaped to engage a second leading edge of a second wing of the fixed-wing aircraft (Figures 7a-b elements 72 and 75, Paragraph 41). The examiner notes that the claim does not require leading edge engaging surface actually engage the leading edge, nor does the claim define a shape of the leading edge.  As such, any shape can be considered “shaped to engage a leading edge”.
Regarding claim 27, Pinto discloses the above system wherein the first leading edge engaging surface is shaped to engage the first leading edge of the first wing adjacent to a first connection between the first wing and a fuselage of the fixed-wing aircraft, and wherein the second leading edge engaging surface is shaped to engage the second leading edge of the second wing adjacent to a second connection between the second wing and a fuselage of the fixed- wing aircraft (Figures 7a-b element 75). The examiner notes that the claim does not require leading edge engaging surface actually engage the leading edge, nor does the claim define a shape of the leading edge adjacent a connection as claimed.  As such, any shape can be considered “shaped to engage a leading edge at a connection between the wing and the fuselage”.
Regarding claim 28, Pinto discloses the above system which includes a shaft coupling the first leading edge engager to the second leading edge engager (Figure 1 element 32, Figures 10a-c element 332, Figure 13 element 532).
Regarding claim 30, Pinto discloses the above system wherein the rear engager includes a first trailing edge engager and a second trailing edge engager (Figure 13 element 568 attached to elements 560a and 560b).
Regarding claims 31 and 32, Pinto discloses the above system wherein the first trailing edge engager is rotatably attached to the saddle base, and wherein the second trailing edge engager is rotatably attached to the saddle base and wherein the first trailing edge engager is independently rotatable from the second trailing edge engager (Paragraph 75).
Regarding claim 33, Pinto discloses the above system wherein the first trailing edge engager includes a first body that defines a first trailing edge engaging surface engageable with a trailing edge of a first wing of the fixed-wing aircraft, and wherein the second trailing edge engager includes a second body that defines a second trailing edge engaging surface engageable with a second trailing edge of a second wing of the fixed-wing aircraft (Figures 7a-b elements 72 and 75). The examiner notes that the claim does not require leading edge engaging surface actually engage the trailing edge, nor does the claim define a shape of the trailing edge.  As such, any shape can be considered “shaped to engage a trailing edge”. 
Regarding claim 34, Pinto discloses the above system wherein the first trailing edge engaging surface includes a C-shaped surface configured to engage a top and bottom of the first wing, and wherein the second trailing edge engaging surface includes a C-shaped surface configured to engage a top and bottom of the second wing (Figure 7a elements 74 and 75).
Regarding claim 35 Pinto discloses the above system which includes a linking mechanism connected to the front engager and the rear engager (Figure 1 element 36a-b, Figures 10a-c element 336a-b, Figure 13 element 536a-b).
Regarding claim 36, Pinto discloses the above system wherein the linking mechanism includes a first member connected at a first end to a first leading edge engager of the front engager, and connected at a second end to a first trailing edge engager of the rear engager (Figure 13 element 536a).
Regarding claim 37, Pinto discloses the above system wherein the linking mechanism includes a second member connected at a first end to a second leading edge engager of the front engager, and connected at a second end to a second trailing edge engager of the rear engager (Figure 13 element 536b).
Claim(s) 1, 2, 4, 6, 8, 10-13 and 16-19 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Davidson (US Publication Number 20160327945).
Regarding claim 1, Davidson discloses a  method of launching a fixed-wing aircraft into wing-borne flight (Figure 10), the method comprising: releaseably attaching an aircraft hoisting device to the fixed-wing aircraft (Figure 10 element 1002), wherein the aircraft hoisting device is attached to the fixed-wing aircraft using (a) a front engager of the aircraft hoisting device movable between a front engaged position and a front disengaged position, and (b) a rear engager of the aircraft hoisting device movable between a rear engaged position and a rear disengaged position (Figures 1 and 3 element 112, Paragraph 30); lifting the aircraft hoisting device to a desired altitude (Figure 10 element 1004); and causing the aircraft hoisting device to release the fixed-wing aircraft into free flight ((Figure 10 element 1010).
Regarding claim 2, Davidson discloses the above method wherein attaching the aircraft hoisting device to the fixed- wing aircraft includes causing the front engager to contact a first leading edge of a first wing of the fixed-wing aircraft (Figures 1-3, Paragraph 30)
Regarding claim 4, Davidson discloses the above method wherein attaching the aircraft hoisting device to the fixed- wing aircraft includes causing the front engager to contact a first wing of the fixed-wing aircraft adjacent to a first connection between the first wing and a fuselage of the fixed- wing aircraft (Figures 1-3, Paragraph 30).  The examiner notes as the word adjacent merely means “next to” any part of the wing can be considered adjacent to the claimed connection.
Regarding claim 6, Davidson discloses the above method wherein attaching the aircraft hoisting device to the fixed- wing aircraft includes causing the rear engager to contact a first trailing edge of a first wing of the fixed-wing aircraft (Figures 1-3, Paragraph 30).
Regarding claim 8, Davidson discloses the above method wherein attaching the aircraft hoisting device to the fixed- wing aircraft includes causing the rear engager to contact a first wing of the fixed-wing aircraft adjacent to a first connection between the first wing and a fuselage of the fixed- wing aircraft (Figures 1-3, Paragraph 30). The examiner notes as the word adjacent merely means “next to” any part of the wing can be considered adjacent to the claimed connection.
Regarding claims 10 and 11, Davidson discloses the above method wherein causing the aircraft hoisting device to release the fixed-wing aircraft into free flight includes moving the front engager from the front engaged position to the front disengaged position .and wherein moving the front engager from the front engaged position to the front disengaged position causes a first leading edge of a first wing of the fixed-wing aircraft to be forced away from the aircraft hoisting device (Paragraph 32).
Regarding claims 12 and 13, Davidson discloses the above method wherein causing the aircraft hoisting device to release the fixed-wing aircraft into free flight includes moving the rear engager from the rear engaged position to the rear disengaged position and wherein moving the rear engager from the rear engaged position to the rear disengaged position causes a first trailing edge of a first wing of the fixed-wing aircraft to be forced away from the aircraft hoisting device (Paragraph 32).
Regarding claim 17, Davidson discloses a fixed-wing aircraft launching system (Figures 1-3) comprising: a lifting device (Figures 1-3 element 104); and an aircraft hoisting device affixed to the lifting device (Figures 1-3 element 112), the aircraft hoisting device including: a saddle base (Figures 1-3 unlabeled middle section of element 112); a front engager couplable with the fixed-wing aircraft and movable between a front engaged position and a front disengaged position; and a rear engager couplable with the fixed-wing aircraft and movable between a rear engaged position and a rear disengaged position (Figures 1-3 unlabeled front and rear arms of element 112).
Regarding claims 18 and 19, Davidson discloses the above system   wherein when in the front engaged position, the front engager is configured to contact a first wing of the fixed-wing aircraft and wherein when in the rear engaged position, the rear engager is configured to contact the first wing of the fixed-wing aircraft (Figures 1-3).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claim 17 above, and further in view of Gamble et al. (hereinafter Gamble, US Patent Number 11230389)
Regarding claim 23, Davidson discloses the above system with an actuated front engager (Paragraph 30), but is silent as to actuation mechanism.
However, Gamble discloses a similar system (Figure 1) that uses servo motors to actuate various systems (Figure 3 elements 270 and 310).
Regarding claim 23, it would have been obvious for a person having ordinary skill in the at the time of the invention to modify system of Davidson with the servo actuation of Gamble for the predictable result of actuating the front engager via a mechanism that has a high output to weight ratio, is highly efficient and is reversible.
Allowable Subject Matter
Claims 3, 5, 7, 9, 14, 15 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number 4523729 discloses a system for reliably engaging and aircraft for launching it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644